DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott D. Watkins (Reg. No. 36715) on November 04, 2021.
Amendment to the claims:
Claim 36 (Currently Amended) The non-transitory computer readable media of claim 35, wherein one of the predetermined rules defines times and/or locations that a particular individual is authorized to be near the personal portable wireless device.
Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 24, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 24 "A method, comprising: establishing a database of a plurality of individuals, data for each individual including identity and short range wireless device information; receiving, from a personal portable wireless device, probe signal information identifying short range probe signals received 
Prior arts of record fail to disclose “A method, comprising: establishing a database of a plurality of individuals, data for each individual including identity and short range wireless device information; receiving, from a personal portable wireless device, probe signal information identifying short range probe signals received by the personal portable wireless device from proximate wireless devices, the short range probe signals lacking information directly identifying an owner of an originating proximate wireless device; cross referencing at least some of the received probe signal information with at least a portion of the database; identifying, based at least on the cross referencing, a presence of an anomaly from an inconsistency between at least some of the received probe signal information and one or more predetermined rules; and notifying a supervising authority of the anomaly.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 25-30 depend on and further limit of independent claim 24, therefore claims 25-30 are considered allowable for the same reason.
Regarding claim 31, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 31 "A non-transitory computer readable media storing instructions which when executed by a system including electronic computer hardware in combination with software cause the system to perform operations comprising: establishing a database of a plurality of individuals, data for each individual including identity and short range wireless device information; receiving, from a personal portable wireless device, probe signal information identifying short range probe signals received by the personal portable wireless device from proximate wireless devices, the short range probe signals lacking information directly identifying an owner of an originating proximate wireless device; cross referencing at least some of the received probe signal information with at least a portion of the database; 3 78784284.1Application No. 16/908,096Docket No.: 085084-661539 Response to Non-Final Office Action identifying, based at least on the cross referencing, a presence of an anomaly from an inconsistency between at least some of the received probe signal information and one or more predetermined rules; and notifying a supervising authority of the anomaly.".
Prior arts of record fail to disclose “A non-transitory computer readable media storing instructions which when executed by a system including electronic computer hardware in combination with software cause the system to perform operations comprising: establishing a database of a plurality of individuals, data for each individual including identity and short range wireless device information; receiving, from a personal portable wireless device, probe signal information identifying short range probe signals received by the personal portable wireless device from proximate wireless devices, the short range probe signals lacking information directly identifying an owner of an originating proximate wireless device; cross referencing at least some of the 
Claims 32-37 depend on and further limit of independent claim 31, therefore claims 32-37 are considered allowable for the same reason.
Regarding claim 38, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 38 "A system, comprising: a non-transitory computer readable media storing instructions; a processor programmed to cooperate with the instructions in memory to cause the system to perform operations comprising: establishing a database of a plurality of individuals, data for each individual including identity and short range wireless device information; receiving, from a personal portable wireless device, probe signal information identifying short range probe signals received by the personal portable wireless device from proximate wireless devices, the short range probe signals lacking information directly identifying an owner of an originating proximate wireless device; cross referencing at least some of the received probe signal information with at least a portion of the database; identifying, based at least on the cross referencing, a presence of an anomaly from an inconsistency between at least some of the received probe signal information and one or more predetermined rules; and notifying a supervising authority of the anomaly.".
Prior arts of record fail to disclose “A system, comprising: a non-transitory computer readable media storing instructions; a processor programmed to cooperate with the instructions in memory to cause the system to perform operations comprising: establishing a database of a plurality of individuals, data for each individual including identity and short range wireless device information; receiving, from a personal portable wireless device, probe signal information identifying short range probe signals received by the personal portable wireless device from proximate wireless devices, the short range probe signals lacking information directly identifying an owner of an originating proximate wireless device; cross referencing at least some of the received probe signal information with at least a portion of the database; identifying, based at least on the cross referencing, a presence of an anomaly from an inconsistency between at least some of the received probe signal information and one or more predetermined rules; and notifying a supervising authority of the anomaly.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 39-43 depend on and further limit of independent claim 38, therefore claims 39-43 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683